                                                 One Lincoln Center | Syracuse, NY 13202-1355 | bsk.com

                                                                      LAURA H. HARSHBARGER, ESQ.
                                                                                lharshbarger@bsk.com
                                                                                       P: 315.218.8314
                                                                                       F: 315.218.8100
January 2, 2020


VIA ELECTRONIC FILING

Judge Joan M. Azrack
United States District Court, Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, New York 11722

Re:   Doe v. Hofstra University, et al.
      Civil Action No. 2:19-cv-02064 (JMA) (GRB)

Dear Judge Azrack:

Enclosed please find a Stipulation by which the Plaintiff has agreed to withdraw his
emotional damages claims without prejudice. If the Stipulation meets with the Court’s
approval, please “so order.”

Respectfully submitted,

BOND, SCHOENECK & KING, PLLC


s/Laura H. Harshbarger

Laura H. Harshbarger

LHH/clb
Enclosure

cc:   Adrienne Levy, Esq. (via ECF)




                                                                                             3476389.1
